        Case 3:20-cv-00765-KAD Document 54 Filed 08/05/21 Page 1 of 17




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

 MOTLALEPULA MODISE, MORWESI                        No. 3:20-cv-00765 (KAD)
 MMOLAWA, TIRELO MMOLAWA,
 individually and on behalf of all others
 similarly situated,
         Plaintiffs,


        v.

 CAREONE HEALTH SERVICES, LLC,                      August 5, 2021
 ABEL N. OSAGIE,
      Defendants.


 ABEL N. OSAGIE,
      Counter-Claimant,


        v.

MOTLALEPULA MODISE, MORWESI
MMOLAWA, TIRELO MMOLAWA,
    Counter-Defendants.

                    MEMORANDUM OF DECISION RE:
    PLAINTIFFS’ MOTION FOR CONDITIONAL CERTIFICATION (ECF NO. 39)

Kari A. Dooley, United States District Judge:

       Plaintiffs-Counter-Defendants Motlalepula Modise (“Ms. Modise”), Morwesi Mmolawa

(“Ms. Mmolawa”), and Tirelo Mmolawa (“Mr. Mmolawa,” and, collectively, the “Plaintiffs”)

commenced this action against Defendant CareOne Health Services, LLC (“CareOne”) and

Defendant-Counterclaimant Abel N. Osagie (“Osagie,” and, collectively, the “Defendants”)

asserting violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq. (the “FLSA”), and

the Connecticut Minimum Wage Act, Conn. Gen. Stat. §§ 31-58 et seq. (the “CMWA”), on behalf

of themselves and all other home health aides (“HHAs”) who worked for Defendants in



                                                1
          Case 3:20-cv-00765-KAD Document 54 Filed 08/05/21 Page 2 of 17




Connecticut from January 13, 2017 to the present. Pending before the Court is Plaintiffs’ motion

for conditional certification of the FLSA collective action pursuant to 29 U.S.C. § 216(b).1 (ECF

No. 39.) Defendant CareOne is non-appearing but Defendant Osagie has filed an opposition to

the motion for conditional certification (ECF No. 40), supporting memorandum (ECF No. 41), and

a number of exhibits.2 For the reasons that follow, Plaintiffs’ motion for conditional certification

is GRANTED in part and DENIED in part subject to the conditions set forth below.

Background

        According to the allegations in their complaint (ECF No. 1), Plaintiffs each worked as a

HHA or personal care assistant (“PCA”)3 for CareOne, which is owned and operated by Osagie.

Ms. Modise worked for Defendants from May 1, 2017 to September 27, 2019; Ms. Mmolawa

worked for Defendants from January 13, 2017 to September 21, 2019; and Mr. Mmolawa worked

for Defendants from March 2, 2017 to September 14, 2019. (Compl. ¶¶ 9–11.) Plaintiffs allege

that “Defendants assign Plaintiffs and other HHAs to be ‘live-in’ HHAs for their clients,” with

Plaintiffs’ responsibilities including such tasks as assisting clients with their activities of daily

living, cooking and serving meals, helping clients bathe and change their clothes, escorting

customers to medical appointments, and monitoring clients at all times including via an electronic

monitoring device during the night. (Id. ¶¶ 28–29.) Plaintiffs understood that they were afforded



1
 Also pending before the Court is Plaintiffs’ motion for default judgment as to CareOne (ECF No. 28), on which the
Court has scheduled a damages hearing for October 19, 2021.
2
  In his answer Osagie sought to make binding representations on CareOne’s behalf on the grounds that “all of the
activities regarding the management of CareOne Health Services were conducted by [Osagie.]” (E.g., Answer ¶ 68,
ECF No. 17.) The Court previously reminded Osagie that CareOne may only appear in federal court through a licensed
attorney and that Mr. Osagie accordingly may not represent the LLC before this Court. (See Order at ECF No. 14;
see also Order at ECF No. 21.)
3
  The complaint describes Plaintiffs as HHAs but Osagie disputes that Plaintiffs were ever employed as HHAs and
instead refers to Plaintiffs as Personal Care Attendants/Assistants or “PCAs.” (See, e.g., Answer ¶¶ 1–2, 9–11, 58.)
Plaintiffs use the term “HHA” and “PCA” interchangeably for purposes of their motion. (See Pls’. Mem. at 1 n.1,
ECF No. 39-1.) They emphasize that the FLSA regulations define “domestic service employment” as including both
“services performed by employees such as . . . home health aides, [and] personal care aides.” See 29 C.F.R. § 552.3.

                                                         2
          Case 3:20-cv-00765-KAD Document 54 Filed 08/05/21 Page 3 of 17




eight hours of sleep time and three one-hour meal breaks per day, resulting in a 13-hour workday.

(Id. ¶ 34.) For this Plaintiffs allege that they and all other HHAs were paid a flat rate of $140 per

day. (Id. ¶¶ 30–33.) During a typical week, Plaintiffs worked 13 hours a day for seven days a

week, yielding a minimum of 91 hours of work. (Id. 35, 37.) However rather than compensate

Plaintiffs for 40 hours of work plus 51 hours of overtime as required by the FLSA, Plaintiffs allege

that Defendants paid Plaintiffs $980 (i.e., the daily rate of $140 for seven days) for a 91-hour work

week. (Id. ¶¶ 36–37.) Plaintiffs assert that “Defendants should have calculated overtime by

dividing $980 by 91 hours worked, resulting in a regular rate of $10.77 per hour,” and that

“Defendants should have paid half that rate, or $5.38 per hour, for each . . . Plaintiff[’]s 51 hours

of overtime, adding $274.38 to each Plaintiff[’]s pay for that week.” (Id. ¶ 38.)

         Plaintiffs further allege that Defendants failed to maintain accurate records of Plaintiffs’

work time, including by neglecting to account for the interruptions to Plaintiffs’ sleep and meal

breaks occasioned by their clients’ needs. (Id. ¶¶ 40–42.) They assert that these interruptions were

so frequent that Plaintiffs “were unable to have at least five hours of uninterrupted sleep time per

night” and that Defendants were aware of these interruptions but never modified their time sheets

to account for them.4 (Id. ¶ 43.) Plaintiffs also allege that Defendants failed to post notices of

employees’ rights under the FLSA and CMWA, as required by the statutes’ implementing

regulations. (Id. ¶¶ 48–52.)

         Based on the foregoing Plaintiffs bring claims under 29 U.S.C. § 216(b) on behalf of

themselves and all other HHAs/PCAs who worked for Defendants in Connecticut during the time




4
  “Under federal regulations, ‘bona fide’ sleep breaks of up to eight hours and meal breaks may be excluded from
work time when workers have 24-hour shifts, but if the sleeping period ‘is interrupted by a call to duty’ so that ‘the
employee cannot get at least 5 hours’ sleep during the scheduled period, then the entire time is working time.’” Headly
v. Liberty Homecare Options, LLC, No. 3:20-CV-00579 (JAM), 2021 WL 2201193, at *3 (D. Conn. June 1, 2021)
(quoting 29 C.F.R. § 785.22).

                                                          3
         Case 3:20-cv-00765-KAD Document 54 Filed 08/05/21 Page 4 of 17




period commencing January 13, 2017 and continuing through the date of final judgment in this

matter. (Id. ¶ 58.) They allege that “Plaintiffs and the other HHAs are similarly situated in that

they are all subject to Defendants’ common plan or practice of designating them as exempt from

the overtime requirements of FLSA, when in fact their work is not exempt.” (Id. ¶ 59.) While

Plaintiffs also sought to represent a class asserting claims under the CMWA, they recently

informed the Court that discovery had revealed that they are unable to satisfy the numerosity

requirement of Fed. R. Civ. P. 23(a)(1) and they shall not therefore seek class certification of the

state law claims. (See ECF No. 49.)

Standard of Review

       “The FLSA was designed to protect workers and ensure that they are not subjected to

working conditions ‘detrimental to the maintenance of the minimum standard of living necessary

for health, efficiency, and general well-being.’” Shahriar v. Smith & Wollensky Rest. Grp., Inc.,

659 F.3d 234, 243 (2d Cir. 2011) (quoting 29 U.S.C. § 202(a)). “In furtherance of this goal, the

FLSA imposes numerous ‘wage and hour’ requirements, including an overtime provision

mandating employers to pay non-exempt employees time-and-a-half for each hour worked in

excess of 40 hours per week.” Lassen v. Hoyt Livery Inc., No. 3:13-CV-01529 (JAM), 2014 WL

4638860, at *3 (D. Conn. Sept. 17, 2014) (citing 29 U.S.C. § 207(a)(1)) (footnote omitted). If an

employer violates the FLSA’s wage provisions, then the employer is liable for any unpaid

compensation. 29 U.S.C. § 216(b).

       “Under the FLSA, a plaintiff may bring a ‘collective action’ for his or her FLSA claims.

Collective actions under the FLSA are actions that allow employees to sue on behalf of themselves

and other employees who are ‘similarly situated.’” Shahriar, 659 F.3d at 243–44 (quoting 29

U.S.C. § 216(b)). “[T]o be ‘similarly situated’ means that named plaintiffs and opt-in plaintiffs



                                                 4
         Case 3:20-cv-00765-KAD Document 54 Filed 08/05/21 Page 5 of 17




are alike with regard to some material aspect of their litigation. . . . That is, party plaintiffs are

similarly situated, and may proceed in a collective, to the extent they share a similar issue of law

or fact material to the disposition of their FLSA claims.” Scott v. Chipotle Mexican Grill, Inc.,

954 F.3d 502, 516 (2d Cir. 2020) (footnote and internal citation omitted). “The unique FLSA

collective differs from a Rule 23 class because plaintiffs become members of the collective only

after they affirmatively consent to join it.” Glatt v. Fox Searchlight Pictures, Inc., 811 F.3d 528,

540 (2d Cir. 2016); see also 29 U.S.C. § 216(b) (“No employee shall be a party plaintiff to any

such action unless he gives his consent in writing to become such a party and such consent is filed

in the court in which such action is brought.”).

        In Myers v. Hertz Corp., 624 F.3d 537 (2d Cir. 2010), the Second Circuit endorsed a two-

step process for certifying collective actions under the FLSA. See Glatt, 811 F.3d at 540. “At step

one, the district court permits a notice to be sent to potential opt-in plaintiffs if the named plaintiffs

make a modest factual showing that they and others together were victims of a common policy or

plan that violated the law.” Id. (citing Myers, 624 F.3d at 555). “The ‘modest factual showing’

cannot be satisfied simply by unsupported assertions, but it should remain a low standard of proof

because the purpose of this first stage is merely to determine whether ‘similarly situated’ plaintiffs

do in fact exist.” Myers, 624 F.3d at 555 (internal citations and quotation marks omitted). “At

step two, with the benefit of additional factual development, the district court determines whether

the collective action may go forward by determining whether the opt-in plaintiffs are in fact

similarly situated to the named plaintiffs.” Glatt, 811 F.3d at 540 (citing Myers, 624 F.3d at 555).

“The action may be ‘de-certified’ if the record reveals that they are not, and the opt-in plaintiffs’

claims may be dismissed without prejudice.” Myers, 624 F.3d at 555.




                                                    5
         Case 3:20-cv-00765-KAD Document 54 Filed 08/05/21 Page 6 of 17




        The instant motion implicates step one of the Myers analysis. “At this stage, ‘the

evidentiary standard is lenient[.]’” Rodriguez v. Almighty Cleaning, Inc., 784 F. Supp. 2d 114,

130 (E.D.N.Y. 2011) (quoting Rubery v. Buth–Na–Bodhaige, Inc., 569 F. Supp. 2d 334, 336

(W.D.N.Y. 2008)). “Courts have repeatedly stated that [the FLSA’s] ‘similarly situated’

requirement is ‘considerably less stringent’ than the requirements for class certification under Rule

23. . . . Courts do not require proof of an actual FLSA violation, but rather that a ‘factual nexus’

exists between the plaintiff’s situation and the situation of other potential plaintiffs.” Id. (quotation

marks and citations omitted). “Generally, courts will conditionally certify a collective action and

authorize dissemination of notice upon a ‘simple showing’ that other employees may also have

been subjected to the allegedly improper employment policy. . . . This ‘simple showing’

requirement can be met by evidence that other employees had similar job requirements and pay

provisions.”   Lassen, 2014 WL 4638860, at *4 (quotation marks, alterations, and citations

omitted).

        At this stage, “the court may not weigh the merits of the underlying claims by resolving

factual disputes, deciding substantive issues or making credibility determinations.” Gui Zhen Zhu

v. Matsu Corp, 424 F. Supp. 3d 253, 263 (D. Conn. 2020) (quotation marks and citations omitted).

“Accordingly, a collective action should be certified as long as the plaintiffs’ allegations ‘are

sufficient on their face’ to support certification—even if such allegations conflict with the account

asserted by the defendants.” Id. at 264. The Court’s determination at step one is therefore

“typically based on the pleadings, affidavits and declarations submitted by the plaintiffs.”

Rodriguez, 784 F. Supp. 2d at 130 (quotation marks and citations omitted); accord Gui Zhen Zhu,

424 F. Supp. 3d at 265 (“Courts routinely grant conditional certification based on the allegations

contained in the complaint and affidavits submitted by the named plaintiffs.”). Lastly, the Court



                                                   6
           Case 3:20-cv-00765-KAD Document 54 Filed 08/05/21 Page 7 of 17




draws all inferences from this evidence in favor of the Plaintiffs. Gui Zhen Zhu, 424 F. Supp. 3d

at 263.

Discussion
          Conditional Certification

          As discussed above, Plaintiffs allege that they and other HHAs/PCAs “are similarly

situated in that they are all subject to Defendants’ common plan or practice of designating them as

exempt from the overtime requirements of FLSA, when in fact their work is not exempt.” (Compl.

¶ 59.) In support of their motion for collective certification, Plaintiffs similarly assert that

“Defendants have a common plan or practice of paying the Named Plaintiffs and opt-in plaintiffs

a day rate that did not include paying them overtime premium for overtime work at the rate of one

and one half of the regular rate of pay.” (Pls.’ Mem. at 10.) Each of the named Plaintiffs has

submitted an affidavit stating that no matter how many days per week he or she worked, he or she

was compensated at the flat rate of $140/day. For instance, each Plaintiff states that “[w]hen I

worked only 4 days during a workweek, Defendants paid me $140 x 4, or $560 for that workweek,”

and “[w]hen I worked 7 days during a workweek, Defendants paid me $980 that workweek.”

(Modise Aff. ¶¶ 16–17, ECF No. 39-11; Ms. Mmolawa Aff. ¶¶ 16–17, ECF No. 39-12; Mr.

Mmolawa Aff. ¶¶ 12–13, ECF No. 39-13.) Plaintiffs aver that “Defendants paid all their live-in

PCA[s] the same way they paid me, which was $140 for every 24-hour shift we worked.” (Modise

Aff. ¶ 20; Ms. Mmolawa Aff. ¶ 20; Mr. Mmolawa Aff. ¶ 16.) Plaintiffs also attest that Defendants

excluded sleep and meal breaks from every 24-hour shift Plaintiffs worked, and did so for other

PCAs despite the absence of any agreement between the parties to exclude such breaks from the

hours on which Plaintiffs’ compensation was calculated. (Modise Aff. ¶¶ 31–33; Ms. Modise Aff.

¶¶ 35–37; Mr. Modise Aff. ¶¶ 17–19.) Each Plaintiff describes specific examples of the way his

or her sleep and/or meal breaks were frequently interrupted by Defendants’ clients; each asserts

                                                7
          Case 3:20-cv-00765-KAD Document 54 Filed 08/05/21 Page 8 of 17




Osagie was aware of these interruptions but did not offer any way for Plaintiffs to account for this

additional uncompensated working time. (Modise Aff. ¶¶ 22–30; Ms. Mmolawa Aff. ¶¶ 24–30;

Ms. Mmolawa Aff. ¶¶ 23–35.)

         In further support of their claim that other HHAs or PCAs are similarly situated, Plaintiffs

offer CareOne’s response to discovery served in connection with another matter currently pending

against CareOne and Osagie in the Superior Court, Kgarebe v. Care One Health Services, LLC et

al, Case No. DBD-CV-XX-XXXXXXX-S (Ct. Sup. Ct. filed Aug. 29, 2019). Therein, CareOne

represented through counsel that it has “employed more than 200 individuals from its inception

but has not used more than 47 at a single time.” (Resp. to Interrog. No. 2, Pls.’ Ex. 1, ECF No.

39-2.)    Plaintiffs have also attached their pay records, which reflect varying amounts of

compensation for each two-week pay period up to a maximum of $1,960.00, which Plaintiffs assert

reflect those pay periods in which they worked 14 days at the daily rate of $140. (Pls.’ Ex. 2, ECF

No. 39-3.) They compare their records to a 2017 payroll review for Lindie Kgarebe, the PCA-

plaintiff in the pending Superior Court litigation, which similarly reflects a maximum

compensation of $1,960.00 per two-week pay period. (Pls.’ Ex. 5, ECF No. 39-6.)

         In his responses to Plaintiffs’ First Set of Requests for Admission in the instant matter,

Osagie acknowledged “that CareOne paid all 1023z employees the same amount for completing

the same number of hours within a week which is defined by the Connecticut Department of Social

Services as Sunday to Saturday of the Calendar.” (Resp. to Admission No. 1, Pls.’ Ex. 4, ECF No.

39-5.) Rather than characterize this as a per diem rate, Osagie explained that he used rates of

completion per unit of “1023z,” which “is defined as completion of fourteen (14) hours between

the hours of 8am of one day and 8am of the next day of the calendar.” (Id. Resp. No. 2.) Osagie

further explained that “[d]uring most of the period that the named plaintiffs worked for CareOne



                                                  8
          Case 3:20-cv-00765-KAD Document 54 Filed 08/05/21 Page 9 of 17




Health Services, 1023z employees were paid for completing 1 unit, 2 units, 3 units, 4 units, 5 units,

6 units and 7 units between Sunday and Saturday, 140, 280, 420, 560, 700, 840, 980 dollars

respectively.” (Id. Resp. No. 3.) According to Osagie, “[i]t is the policy of CareOne Health

Services that all 1023z PCAs have 8 hours of sleep of which 5 hours has to be continuous per

requirements of the Commissioner of the Connecticut State Department of Social Services,” and

“1023z employees also get[] 2 further hours of break within each unit of 1023z making total

maximum time they can work within a unit of 1023z, 14 hours.” (Id. Resp. No. 5.) In other words,

what Plaintiffs describe as a “per diem” rate, Osagie characterizes as a “unit of 1023 z.” But

however they might be labeled, the Plaintiffs have established a factual nexus between their

situation and that of other PCAs employed by CareOne during the relevant timeframe. Osagie has

acknowledged that all “1023z PCAs” were paid in the same manner, which, as discussed above,

Plaintiffs allege violates the FLSA.

         Osagie’s opposition generally contests the merits of Plaintiffs’ claims. He represents that

“CareOne’s Pay structure for 1023z includes overtime and is dependent on the number of units of

1023z completed in a work week which is defined as Sunday to Saturday.”5 (Def’s. Mem. at 16.)

He also asserts that Plaintiffs were paid more than the required minimum wages under the FLSA

and CMWA when accounting for their food and housing costs. (Id. at 18–19.) And he disputes

that he was aware that any of the Plaintiffs had experienced sleep interruptions with their clients.6

(Id. at 22–23.) In conclusion, Osagie argues that “[s]ince the Plaintiffs have not even shown even



5
 Osagie has also attached an unsigned affidavit to his memorandum in which he expands upon these assertions. (ECF
No. 41-2.) “The Court cannot rely on the contents of an unsigned and unsworn affidavit,” Meimaris v. Royce, No. 18-
CV-4363 (GBD) (BCM), 2018 WL 9960113, at *2 (S.D.N.Y. Nov. 5, 2018), but even if the Court could consider
Osagie’s representations therein, they would not change the analysis with respect to the motion for conditional
certification.
6
 Osagie additionally challenges the veracity of the named Plaintiffs’ claims and Plaintiffs’ integrity and performance
with respect to their work as PCAs. (See generally id. at 6–9.)

                                                          9
          Case 3:20-cv-00765-KAD Document 54 Filed 08/05/21 Page 10 of 17




by modest means that Abel Osagie or CareOne violated [FLSA] or CMWA, their request for

[FLSA] certification should be denied.” (Id. at 25.) However as discussed above, it is not the

Court’s role at this stage to resolve competing factual representations or reach the merits of the

Plaintiffs’ claims; rather, “a collective action should be certified as long as the plaintiffs’

allegations ‘are sufficient on their face’ to support certification—even if such allegations conflict

with the account asserted by the defendants.” Gui Zhen Zhu, 424 F. Supp. 3d at 264; see also

Zaldivar v. JMJ Caterers, Inc., 166 F. Supp. 3d 310, 322 (E.D.N.Y. 2016) “([A]t the preliminary

certification stage, the focus of the court’s inquiry is not on the defendants’ evidence, but on

whether the plaintiff[s ] have made their requisite showing. . . . For these reasons, the Court need

not consider factual disputes and evidence proffered by Defendants since such information does

not impact the Court’s determination that conditional certification is warranted here.”) (quotation

marks and citations omitted).7

         To the extent Plaintiffs seek to represent members of the collective who were paid a flat

daily rate by Defendants that allegedly did not comply with the FLSA’s overtime requirements,

the Court is satisfied that Plaintiffs have established the requisite “factual nexus” between their

situation and that of other HHAs/PCAs employed by Defendants during the relevant time period

to support a finding that others were similarly situated at step one of the collective certification.

E.g., Rodriguez, 784 F. Supp. 2d at 130. In addition, Plaintiffs have demonstrated that their claims

share a similar question of law as those of the potential opt-in plaintiffs—including whether


7
  Osagie also asserts in his opposition that “1023z is only one of four services CareOne provided to the DSS in addition
to other hourly services to other customers.” (Def.’s Mem. at 5.) To the extent this argument is advanced as a means
of challenging the number of similarly situated PCAs, “[i]t is well-settled that, under the FLSA, ‘no showing of
numerosity need be made.’” Zaldivar, 166 F. Supp. 3d at 323 (quoting Iglesias-Mendoza v. La Belle Farm, Inc., 239
F.R.D. 363, 368 (S.D.N.Y. 2007)) (additional citation omitted). “Rather, ‘courts have conditionally certified collective
actions under the FLSA where plaintiffs, based on their firsthand observations, identify an approximate class
of similarly situated individuals.’” Id. (quoting Romero v. La Revise Associates, L.L.C., 968 F. Supp. 2d 639, 646
(S.D.N.Y.2013)) (additional citation omitted).

                                                          10
          Case 3:20-cv-00765-KAD Document 54 Filed 08/05/21 Page 11 of 17




Defendants were required to pay PCAs overtime premiums as set forth in 29 C.F.R. § 778.112.8

While Osagie asserts that this regulation “is not applicable to 1023z Service” (Def.’s Mem. at 16–

17), this argument again goes to the merits of Plaintiffs’ FLSA claims and is not ripe for resolution

at this early stage of conditional certification. See, e.g., Hypolite v. Health Care Servs. of New

York Inc., 256 F. Supp. 3d 485, 489 (S.D.N.Y. 2017) (“In exercising its discretion at the conditional

certification stage, ‘the court does not resolve factual disputes, decide substantive issues going to

the ultimate merits, or make credibility determinations.’”) (quoting Cunningham v. Elec. Data Sys.

Corp., 754 F. Supp. 2d 638, 644 (S.D.N.Y. 2010)).

         However, to the extent Plaintiffs seek to represent other opt-in plaintiffs whose meal and

sleep breaks were interrupted by Defendants’ clients and who were not compensated accordingly,

Plaintiffs have not set forth sufficient evidence to suggest that other HHAs or PCAs experienced

the same interruptions with Defendants’ knowledge and were thus similarly situated. See Kuebel

v. Black & Decker Inc., 643 F.3d 352, 361 (2d Cir. 2011) (“To establish liability under the FLSA

on a claim for unpaid overtime, a plaintiff must prove that he performed work for which he was

not properly compensated, and that the employer had actual or constructive knowledge of that

work.”). Ms. Modise avers in conclusory form that Lindie Kgarebe “had the same similar

experience as I had including the fact that . . . she did not sign any agreement for Defendants to

exclude sleep time and meal breaks from the hours she worked” (Modise Aff. ¶ 34), but she does

not actually represent that Ms. Kgarebe’s sleep or meal breaks were interrupted or that Ms.

Kgarebe or any other PCAs or HHAs worked through their scheduled breaks without



8
  The regulation provides: “If the employee is paid a flat sum for a day’s work or for doing a particular job, without
regard to the number of hours worked in the day or at the job, and if he receives no other form of compensation for
services, his regular rate is determined by totaling all the sums received at such day rates or job rates in the workweek
and dividing by the total hours actually worked. He is then entitled to extra half-time pay at this rate for all hours
worked in excess of 40 in the workweek.”

                                                          11
        Case 3:20-cv-00765-KAD Document 54 Filed 08/05/21 Page 12 of 17




compensation. See Headly, 2021 WL 2201193, at *4 (denying motion for conditional certification

based on similar allegations where named plaintiff’s motion “does not contain any non-conclusory

allegations that other caregivers employed by defendants had their sleep and meal breaks

interrupted or that defendants had notice of those interruptions”).           Unlike the manner of

compensation for 24-hour shifts, which Defendants administered universally for other PCAs

according to the evidence identified by Plaintiffs—including Osagie’s own admissions—the

question of whether and to what extent any individual PCA is entitled to compensation for sleep

or meals worked will invariably turn on the particular circumstances of each PCA and his or her

client, and the Defendant’s knowledge of the situation. It would be too speculative for the Court,

at this juncture, to determine that other PCAs were similarly situated to the Plaintiffs in this regard.

For instance, while Mr. Mmolawa avers that his sleep was regularly interrupted by one of

Defendants’ clients, Louis, he states that another client, Anthony, “did not have any problems

sleeping at night time” and thus “did not interrupt my sleep.” (Mr. Mmolawa Aff. ¶ 39.) The

motion for collective certification is therefore denied to the extent it is premised on Plaintiffs’

effort to represent other PCAs who were allegedly unpaid for break or sleep time during which

they performed work or are deemed to have performed work for the Defendants.

        Proposed Notice and Consent Forms

        Plaintiffs ask the Court to approve their proposed Notice of Collective Action Lawsuit and

proposed Consent to Join Action and Authorization to Represent. (Exs. A and B to Egbarin Decl.,

ECF Nos. 39-8 and 39-9, respectively.) “Determining what constitutes sufficient notice to putative

plaintiffs in a Section 216(b) collective action is a matter left to the discretion of the district

courts.” Rosario v. Valentine Ave. Disc. Store, Co., 828 F. Supp. 2d 508, 518 (E.D.N.Y. 2011)

(quoting Laroque v. Domino’s Pizza, LLC, 557 F. Supp. 2d 346, 356 (E.D.N.Y. 2008)). “Because



                                                  12
            Case 3:20-cv-00765-KAD Document 54 Filed 08/05/21 Page 13 of 17




the benefits of a collective action depend on employees receiving notice of its pendency ‘so that

they can make informed decisions about whether to participate,’ district courts are encouraged to

monitor the notice process and ensure that the proposed notice is ‘timely, accurate, and

informative.’” Gui Zhen Zhu, 424 F. Supp. 3d at 267 (quoting Hoffmann-La Roche Inc. v. Sperling,

493 U.S. 165, 170, 172 (1989)).

           First, with respect to the scope of the proposed class, the Notice informs prospective opt—

in plaintiffs that “You may be eligible to join this lawsuit if you were employed by the Defendants

as a caregiver or personal care assistant from January 13, 2017 through the present and you worked

at least one ‘live-in’ shift in any workweek and you were paid a flat daily rate for your work or

Defendants excluded sleep time and meal times from the hours you worked for your live-in shift.”

(ECF No. 39-8 at 2.) Osagie objects to both the class definition and proposed notice period. He

submits that “a lenient definition of the relevant employees for this action is maybe ‘PCAs who

were employed by CareOne, performed at least one 24-hour shift of 1023z for the period June 2,

2017 to July 16 2020 and could not get their required 8 hours of sleep per 1023z unit.’” (Def.’s

Mem. at 5.) As to the relevant timeframe, Osagie argues that because this action was filed on June

2, 2019 and the FLSA contains a two-year statute of limitations, Plaintiffs can only seek back

wages from June 2, 2017 through July 16, 2020, which is the day Osagie represents CareOne

ceased operations. On the start date, Osagie is correct but, as discussed below, for different

reasons. First, this lawsuit was filed on June 2, 2020, not 2019.9

           The FLSA provides that a cause of action “may be commenced within two years after the

cause of action accrued, and every such action shall be forever barred unless commenced within

two years after the cause of action accrued, except that a cause of action arising out of a willful



9
    This appears to be a typographical error as Osagie also indicates that the complaint was served on June 9, 2020.

                                                           13
          Case 3:20-cv-00765-KAD Document 54 Filed 08/05/21 Page 14 of 17




violation may be commenced within three years after the cause of action accrued.” 29 U.S.C. §

255(a). “To trigger a three-year limitations period at the conditional certification stage, a plaintiff

need only plead that the employer acted willfully.” Gui Zhen Zhu, 424 F. Supp. 3d at 268. “Even

where ‘willfulness is disputed, the court applies the three-year statute of limitations for purposes

of certifying a representative action.’” Id. (quoting Hamadou v. Hess Corp., 915 F. Supp. 2d 651,

668 (S.D.N.Y. 2013)). Plaintiffs here allege that Defendants’ violation was willful (e.g., Compl.

¶¶ 45, 68, 74), which Osagie disputes, and so the three-year limitations period applies at this stage

of the collective certification.10           In addition, “at the conditional certification stage, courts

frequently authorize a more inclusive notice period that ‘dates back to three years before the filing

of the original complaint’—despite the fact that the statute of limitations runs on the opt-in

plaintiffs’ individual claims until they formally consent to join the suit.” Gui Zhen Zhu, 424 F.

Supp. 3d at 269 (quoting Yap v. Mooncake Foods, Inc., 146 F. Supp. 3d 556, 565 (S.D.N.Y. 2015))

(additional citations omitted). Plaintiffs’ notice period dating back to January 13, 2017, or

approximately three and a half years before the commencement of this suit, is beyond the three

year statute of limitations, and Plaintiffs do not identify any basis upon which the Court can or

should extend the notice period further. See, e.g., Santiago v. Tequila Gastropub LLC, No. 6-CV-

7499 (JMF), 2017 WL 1283890, at *2 (S.D.N.Y. Apr. 5, 2017) (“Given that the statute of

limitations for claims under the FLSA is, at most, three years, there is no basis or need to send




10
   The Second Circuit recently held “that the mere allegation of willfulness is insufficient to allow an FLSA plaintiff
to obtain the benefit of the three-year exception at the pleadings stage,” and that a plaintiff must instead “allege facts
that permit a plausible inference that the defendant willfully violated the FLSA for that exception to apply.” Whiteside
v. Hover-Davis, Inc., 995 F.3d 315, 323 (2d Cir. 2021). However the Court of Appeals did not address this standard
in the context of a motion for conditional certification, and, following Whiteside, the courts within this Circuit that
have addressed this issue have continued to follow prior precedent that “where willfulness is disputed, it is appropriate
to look to the three-year period in determining the scope of a collective action.” Hernandez v. NHR Hum. Res., LLC,
No. 20-CV-3109 (PGG) (DF), 2021 WL 2535534, at *15 (S.D.N.Y. June 18, 2021) (quoting Curry v. P&G Auditors
and Consultants, LLC, No. 20-CV-6985 (LTS) (SLC), 2021 WL 2414968, at *14 (S.D.N.Y. June 14, 2021)).

                                                           14
          Case 3:20-cv-00765-KAD Document 54 Filed 08/05/21 Page 15 of 17




notice to those who worked at the Daisy more than three years prior to Plaintiff’s filing of

his Complaint”).11 Therefore the Notice shall reflect a period dating back to June 2, 2017.

         The Court notes that “the defendants may still challenge the timeliness of the individual

opt-in plaintiffs’ claims at the second stage of the certification process, after the close of

discovery.” Gui Zhen Zhu, 424 F. Supp. 3d at 269. Osagie is likewise free to raise, after the close

of discovery, the issue of whether any claims exist beyond July 16, 2020, in light of CareOne’s

alleged closure.12

         On or before August 12, 2021, Plaintiffs shall file amended versions of their proposed

Notice and Consent to Join forms consistent with this decision,13 specifically to include a start date

of June 2, 2017 and to delete the many references to claims premised upon unpaid sleep or meal

time.

         Production of Names and Contact Information of Potential Opt-in Plaintiffs

         To facilitate notice to potential opt-in plaintiffs, Plaintiffs ask the Court to “order

Defendants to produce, name, last known mailing address, alternate address (if any), all known

telephone numbers, E-mail addresses, social security number, dates of employment, and the

employee’s unique identifying number, within ten days of the Court’s Order, in Excel Spreadsheets

for all Home Health Aides, are also known and referred to as ‘Caregiver[s],’ . . . or PCAs who


11
  Plaintiffs assert in their complaint that their claims are subject to equitable tolling. (Compl. ¶¶ 47–50.) They do
not, however, identify this issue in their motion or otherwise argue that the Court should extend the notice period
beyond the three-year statute of limitations on equitable tolling grounds, and so the Court declines to reach an issue
that was not raised.
12
   In his objection to Plaintiffs’ motion (ECF No. 40) Osagie argues that “any potential Plaintiff should be rightly
informed of Osagie’s Counterclaim.” However the counterclaims concern Plaintiffs’ alleged misrepresentations to
the Defendants regarding the hours they worked and the health and sleeping conditions of their clients and are therefore
germane only to the claims that the Court has declined to certify as part of the collective action. The counterclaims
are not relevant to the legal question of whether Defendants failed to pay Plaintiffs time-and-a-half overtime as
required by the FLSA and so the Court does not discern a benefit in notifying putative opt-in plaintiffs of their
pendency.
13
  The Court further observes that the Notice inaccurately states that this lawsuit was commenced on April 23, 2020,
an error that must be corrected as well.

                                                          15
        Case 3:20-cv-00765-KAD Document 54 Filed 08/05/21 Page 16 of 17




Defendants assigned to work as a 24-hour live in PCAs . . . who Defendants employed during the

3 years prior to June 2, 2020.” (Pls.’ Mem. at 17.) “In general, it is appropriate for courts in

collective actions to order the discovery of names, addresses, telephone numbers, e-mail addresses,

and dates of employment of potential collective members.” Gorzkowska v. Euro Homecare LLC,

No. 3:19-CV-01773 (VAB), 2021 WL 222349, at *8 (D. Conn. Jan. 22, 2021) (quoting Valerio v.

RNC Indus., LLC, 314 F.R.D. 61, 74–75 (E.D.N.Y. 2016)). Plaintiffs represent that they seek

email addresses and phone numbers so that they may send notices to the potential opt-in plaintiffs

via text message and email, because many are live-in caregivers and are frequently re-assigned to

different residences. The Court agrees that this request is reasonable and proper. Cf., e.g., Moses

v. Griffin Indus., LLC, No. 18-CV-1200 (ALC) (OTW), 2020 WL 5813737, at *6 (S.D.N.Y. Sept.

30, 2020) (finding notice by email, mail, text message, and social media appropriate where

employer exhibited high turnover rate). “Courts are reluctant, however, to authorize disclosure of

private information, such as dates of birth and social security numbers in the first instance and

without a showing that the information is necessary for the plaintiff to notify potential opt-ins of

the collective action.” Gorzkowska, 2021 WL 222349, at *8 (quoting Valerio, 314 F.R.D. at 75);

see also, e.g., Alli v. Bos. Mkt. Co., No. 3:10-CV-4 (JCH), 2011 WL 4006691, at *6 (D. Conn.

Sept. 8, 2011) (denying request for disclosure of social security numbers especially in light of

plaintiffs’ failure to identify any need for this information).

       Accordingly, Defendant Osagie is directed to produce within fifteen days of this Order the

information requested by Plaintiffs with the exception of social security and employee

identification numbers, as Plaintiffs have not identified a specific need for this confidential

information. And although not requested, the Defendant should be sure not to include the date of

birth of any present or former employee.



                                                  16
        Case 3:20-cv-00765-KAD Document 54 Filed 08/05/21 Page 17 of 17




       Distribution of Proposed Notice

       In addition to sending the proposed notice to putative opt-in plaintiffs via mail, email, and

text message, Plaintiffs also request that notice be posted at the HHAs’ or PCAs’ place of

employment. As Plaintiffs observe, “[s]uch posting at the place of employment of potential opt-

in plaintiffs is regularly approved by Courts, even where potential opt-in plaintiffs will also be

notified by mail.” Gui Zhen Zhu, 424 F. Supp. 3d at 274 (quotation marks and citations omitted).

The request is granted and Defendant Osagie is directed to assist as might be necessary to facilitate

such posting by Plaintiffs’ counsel.

Conclusion

       For the foregoing reasons, the Plaintiffs’ motion for conditional certification is GRANTED

in part and DENIED in part. The Court certifies this case as a collective action for “persons who

were employed as a Personal Care Assistant or Home Health Aide for CareOne Health Services,

LLC and Abel N. Osagie during the time period commencing June 2, 2017 through the present

and who worked at least one ‘live-in’ shift in any workweek and who were paid a flat daily rate

for their work.”

       On or before August 12, 2021, Plaintiffs shall submit revised proposed notice and consent

forms subject to the directives set forth above. Osagie shall provide Plaintiffs with the requested

information regarding prospective opt-in plaintiffs on or before August 20, 2021. Plaintiffs shall

file with the Court within ten (10) days of the end of the opt-in period a notice identifying the

names of all opt-in Plaintiffs.

       SO ORDERED at Bridgeport, Connecticut, this 5th day of August 2021.

                                              /s/ Kari A. Dooley
                                              KARI A. DOOLEY
                                              UNITED STATES DISTRICT JUDGE



                                                 17
